DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 6, 8, 9, 14, 15, 16, 18, 19, 21, 22, 24, 25, 26 and 28 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ono et al. (hereinafter Ono) (US 20120246708 A1).
Ono was cited as a prior art in the last office action mailed on 05/12/2021. The teaching of Ono as set forth in the last office action is incorporated by reference to the extent that it is applicable to amended claims.
By way of amendments, Applicant amended the limitation to read as “selectively increase or decrease an amount of power provided to the assigned core as a function of whether the determined ratio satisfies the reference ratio” in claims 1, 15 and 24.
As to claims 1, 2, 3, 5, 6, 8, 9, 14, 15, 16, 18, 19, 21, 22, 24, 25, 26 and 28, the rejections are respectfully maintained for the reasons as set forth in the last office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 17, 27, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (hereinafter Ono) (US 20120246708 A1), in view of Landau (US 20190012486 A1).
Landau was cited as a prior art in the last office action mailed on 05/12/2021. The teaching of Landau as set forth in the last office action is incorporated by reference to the extent that it is applicable to amended claims.
As to claims 4, 17 and 27, the rejections are respectfully maintained for the reasons as set forth in the last office action.
As to claim 29, Ono in view of Landau teaches setting a level of power supplied to a device or a frequency of operation of the device based on branch misses [0045: “if the calculated value for the ratio of misses to hits is below a first threshold (e.g., 0.5.), the system does not send any pre-fetch requests. If the value is between the first threshold and a second threshold (e.g., 1.0 for the ratio misses to hits), the system may only send pre-fetch requests if the memory network utilization is low. However, if the value is above the second threshold, the system sends pre-fetch request regardless of the memory network utilization.”] [0035: “pre-fetching can lead to higher energy consumption.”] [Landau, 0036: “performance monitoring unit 111 can be configured to measure the performance of processor 110 using certain criteria such as cache misses/hits and branch prediction misses/hits.”].
As to claim 30, Ono teaches wherein the device comprises at least one core [FIG. 1, cores 104]. 

Claims 7  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (hereinafter Ono) (US 20120246708 A1), in view of Bozek et al. (hereinafter Bozek) (US 20120226866 A1).
Bozek was cited as a prior art in the last office action mailed on 05/12/2021. The teaching of Bozek as set forth in the last office action is incorporated by reference to the extent that it is applicable to amended claims.
As to claims 7 and 20, the rejections are respectfully maintained for the reasons as set forth in the last office action.


Claims 10, 13 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (hereinafter Ono) (US 20120246708 A1).
As to claims 10, 13 and 23, the rejections are respectfully maintained for the reasons as set forth in the last office action.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (hereinafter Ono) (US 20120246708 A1), in view of what is well known in the art.
As to claims 11 and 12, the rejections are respectfully maintained for the reasons as set forth in the last office action.

Response to Arguments
Applicant's arguments filed on 10/12/2021 have been fully considered but they are not persuasive.
In remarks, Applicant argued in substance that Ono fails to teach reducing power supplied to a core. 
or decrease an amount of power provide to the assigned core.” The term “or” allows the examiner only need to consider one of them. Ono discloses increasing power supplied to the core by sending pre-fetch requests [0045: “if the calculated value for the ratio of misses to hits is below a first threshold (e.g., 0.5.), the system does not send any pre-fetch requests. If the value is between the first threshold and a second threshold (e.g., 1.0 for the ratio misses to hits), the system may only send pre-fetch requests if the memory network utilization is low. However, if the value is above the second threshold, the system sends pre-fetch request regardless of the memory network utilization.”] [0035: “pre-fetching can lead to higher energy consumption.”]. Therefore, Ono teaches the limitation recited above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187